Citation Nr: 0804376	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-29 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Whether new and material evidence has been received  to 
reopen a claim for service connection for a back condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

4.  Entitlement to service connection for headaches.

5.  Entitlement to an initial compensable rating for 
residuals of a shell fragment wound to the middle shaft of 
the penis.

6.  Entitlement to an increased rating for a forehead scar, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 1969 
with subsequent unverified service.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from May 2004, March 2005, and July 
2005 rating decisions of the Department of Veterans Affairs' 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico, that denied the benefits sought on appeal.  
	
The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC: entitlement to 
service connection for a back condition, entitlement to 
service connection for headaches, entitlement to an initial 
compensable rating for residuals of a shell fragment wound to 
the middle shaft of the penis, and entitlement to an 
increased rating for a forehead scar, currently evaluated as 
noncompensable.


FINDINGS OF FACT

1.  An unappealed January 1972 rating decision denied service 
connection for a back condition.

2.  The evidence pertaining to the veteran's back condition 
received subsequent to the January 1972 rating decision was 
not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.   

3.  The veteran has PTSD that is related to service.


CONCLUSIONS OF LAW

1. The RO's January 1972 decision that denied service 
connection for a back condition, is final. 38 U.S.C.A. § 7105 
(West 2002);  38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been received to reopen the 
veteran's claim for service connection for a back condition. 
38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for PTSD have been 
met.
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Back Condition

The veteran sought to reopen his claim for service connection 
for a back condition in a March 2005 letter.  For claims 
received on or after August 29, 2001, a claim shall be 
reopened and reviewed if "new and material" evidence is 
presented or secured with respect to a claim that is final.  
Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
and must raise a reasonable possibility of substantiating the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the January 1972 denial, VAMC treatment notes, private 
medical records, and records from the Puerto Rico Army 
National Guard have been associated with the file.  This 
constitutes "new" evidence because it was not previously 
submitted and is not cumulative or redundant of prior 
evidence.  

The evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating the claim.  The 
January 1972 rating decision appears to have denied the 
veteran's claim for service connection because a current back 
condition was not found on examination.  In December 1996 a 
private medical record indicates the veteran has sciatic-like 
syndrome of the back.  Moreover, in his August 2005 notice of 
disagreement, the veteran contends his back was re-injured in 
August 1989 while on active duty in the Puerto Rico Army 
National Guard.  In support, the veteran submitted service 
records from August 1989 documenting an automobile accident 
in which the veteran was involved and sustained injuries to 
his back.  This evidence supports both a current diagnosis of 
a back condition, as well as the possible in-service 
incurrence of the condition.  For these reasons, the 
veteran's claim is reopened.

Notice and Assistance
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.  Any deficiencies in the April 2005 letter 
pursuant to the requirements of Kent are moot as the instant 
decision reopens the veteran's claim.

B.  PTSD

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for PTSD.  This is so because 
the Board is taking action favorable to the veteran by 
granting service connection for PTSD; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  The Board additionally notes 
than a December 2007 treatment report was submitted after the 
most recent supplemental statement of the case.  Although the 
additional evidence was not accompanied by a waiver of the 
veteran's right to have that evidence reviewed by the RO, the 
decision below is favorable to the veteran, and review by the 
Board does not result in prejudice to the veteran.

The veteran contends he has PTSD as the result of events from 
service.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court 
of Appeals for Veterans Claims (Court) has taken judicial 
notice of the mental health profession's adoption of the 
DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  The ordinary meaning of the phrase "engaged in 
combat with the enemy," as used in 38 U.S.C. § 1154(b), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  See VAOPGCPREC 12-99 
(October 18, 1999).  

Here, the Board finds that service connection must be granted 
for PTSD.  As for a current diagnosis, while in June 2005 a 
VA examiner was unable to diagnose PTSD, in a December 2007 
report from a VA provider, PTSD was found.  Neither examiner 
appears more qualified than the other to render such a 
diagnosis, as the June 2005 VA examiner's credentials cannot 
be found in the report.  Moreover, the December 2007 
diagnosis was reached upon administering several psychometric 
tests, while the June 2005 examiner performed no such tests.  
As such, the Board finds the December 2007 report more 
probative, and a current diagnosis of PTSD is established.

As for the alleged stressor, the Board finds the veteran 
engaged in combat with the enemy, and that the claimed 
stressor is related to that combat.  The veteran's DD214 Form 
indicates he was awarded the Purple Heart.  The veteran 
submitted several stressor statements related to his claim, 
including one description of being struck by mortar shrapnel.  
The veteran describes being badly injured and witnessing many 
others also bleeding and in pain.  The Board notes the 
veteran has already been service-connected for some of the 
injuries sustained in the mortar attack, which include and a 
scar on his forehead and residuals of shell fragment wounds 
to the right flank, left deltoid, and middle shaft of his 
penis.  Given the veteran's receipt of the Purple Heart, and 
that his claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, and the lack of clear and convincing evidence to the 
contrary, the veteran's lay testimony alone establishes the 
occurrence of the claimed in-service stressor. 

As for a nexus, the December 2007 VA provider specifically 
discussed the mortar attack stressor in the context of the 
veteran's PTSD, and found that the veteran's "symptoms are 
related to his war experiences and the stressors he was 
exposed to."  In contrast, the June 2005 VA examiner could 
not provide a nexus to service, but partly for the reason 
that a diagnosis of PTSD could not be found.  As discussed 
above, the Board finds the December 2007 report more 
probative in this regard.  The Board finds that at a minimum, 
the evidence is in equipoise and reasonable doubt must be 
afforded to the veteran.  For these reasons, service 
connection for PTSD is justified.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a back condition is 
reopened.

Service connection for PTSD is granted.


REMAND

A remand is required as to the veteran's claims for service 
connection for headaches, and a back condition, and his 
increased rating claims for a forehead scar and shell 
fragment wound to the middle shaft of the penis.  

The file reflects the veteran served in the Puerto Rico Army 
National Guard subsequent to his active duty from 1967 to 
1969, but there is no documentation verifying the dates the 
veteran served in the Puerto Rico Army National Guard.  
Additionally, the veteran's duty status, including whether 
his service at that time constituted active duty for training 
or inactive duty for training, is unknown.  It does not 
appear this information was ever requested by the RO.  This 
is essential information which must be obtained before 
adjudication can take place.  Moreover, while the veteran 
himself submitted some medical records from his time in the 
Guard, they are limited to August 1989 and pertain only to 
the automobile accident in which he sustained a back injury.  
Any and all service medical records from the veteran's 
service in the Puerto Rico Army National Guard must be 
obtained before the veteran's claims can be adjudicated.

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
headaches and back condition, for which he is seeking service 
connection.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

As for his back condition, as discussed above, the file 
contains a private medical record from December 1996 
diagnosing the veteran with "sciatic-like syndrome."  
Additionally, the August 1989 records from the Puerto Rico 
Army National Guard show the veteran was involved in an 
automobile accident and sustained an injury to his back.  
Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
while performing active duty for training, or from an injury 
incurred in or aggravated while performing inactive duty for 
training.  38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2007).  
Moreover, the veteran's separation examination from May 1969 
notes the existence of a "back problem - (low back pain)."  
A VA examination is necessary to clarify the veteran's 
diagnosis as to his back and determine whether there is any 
link between his current condition and service.  The veteran 
has not yet been afforded a VA examination for his back 
condition.

As for his headaches, the file shows that in January 2005 and 
April 2004 the veteran was diagnosed with migraine headaches.  
In September 2003 he was diagnosed with "cluster 
headache[s]," and in December 1996 he was diagnosed with 
headaches.  In his February 2004 claim the veteran contended 
his headaches are secondary to his service-connected forehead 
scar.  Additionally, a service medical record from January 
1969 notes the veteran complained of a number of symptoms, 
including headaches. No diagnosis or further explanation is 
contained in that record.  As such, a VA examination is also 
necessary to determine whether there is any link between the 
veteran's currently diagnosed headaches and service, or any 
service-connected condition.  The veteran has not previously 
been afforded a VA examination for his headaches.

As for the veteran's claims for an initial compensable rating 
for his forehead scar, and a compensable rating for residuals 
of the shell fragment wound to the middle shaft of his penis, 
VA examinations are necessary to ascertain the current 
severity of the conditions.  As for his forehead scar, the 
veteran appealed the March 2005 rating decision granting him 
service connection, in essence contending his condition was 
worse than the initial noncompensable rating assigned.  
Moreover, the veteran has specifically contended the scar is 
painful, in an October 2006 statement from his 
representative.  The RO failed to provide the veteran with a 
VA examination since his increased rating claim was filed.  
The RO apparently assigned the noncompensable rating based on 
a VA examination from October 1971.  There is no current 
evidence providing sufficient information for rating purposes 
for the veteran's forehead scar.  An examination is required 
for this condition.  

As for residuals of the veteran's shell fragment wound to the 
middle shaft of his penis, this condition was service-
connected by the RO in April 1970.  At that time the RO chose 
to rate the residuals under Diagnostic Code 7805, a scar 
code.  Since that time, the veteran has alleged his residuals 
also include other genitourinary problems, including erectile 
dysfunction.  Recent VAMC treatment notes additionally 
reflect a current diagnosis of benign prostatic hypertrophy 
and treatment by a urologist.  The veteran has only been 
afforded a VA examination to assess the scar on his penis, 
his other medical complaints that he contends are residuals 
of the shell fragment wound have not been addressed.  As 
Diagnostic Code 7805 rates based on limitation of function, 
the veteran's limitation of function must be determined.  A 
VA examination is needed to assess all of the residuals of 
his shell fragment wound.  The Board notes, however, that in 
an April 1971 decision the Board denied service connection 
for a urethral stricture, so that particular condition is not 
for consideration as a residual of the shell fragment wound.   

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's periods of active duty, active 
duty for training, and inactive duty for 
training with the Puerto Rico Army 
National Guard, and (2) forward any and 
all available service medical records 
associated with such duty that are not 
already incorporated in the record.  If 
no additional service medical records are 
located or if the dates and character of 
the veteran's service in the Puerto Rico 
Army National Guard cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

2.	Afford the veteran a VA examination to 
clarify the 
diagnosis of, and ascertain the nature 
and etiology of the following conditions 
for which he is seeking service 
connection:
a.	Back condition
b.	Headaches

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

As for his back condition, the examiner 
is requested to review all pertinent 
records associated with the claims file 
and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the veteran's 
current back condition had its onset 
during service or is in any other way 
causally related to service, to include 
the injury sustained in August 1989 while 
serving in the Puerto Rico Army National 
Guard.

As for his headaches, the examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly the January 1969 service 
medical record, and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed 
headaches had their onset during service, 
are in any other way causally related to 
his active service, or are causally 
related to any of his service connected 
disabilities, including his forehead 
scar.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

3.  Schedule the veteran for a VA 
dermatological examination in order to 
determine the current severity of his 
forehead scar.  The examiner should 
identify and completely describe all 
current symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, including DCs 7800-7805, and 
the findings reported must be 
sufficiently complete to allow for rating 
under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  Schedule the veteran for a VA 
genitourinary examination in order to 
determine the current severity of the 
residuals of the shell fragment wound to 
the middle shaft of his penis.  The 
examiner should identify and completely 
asses all current related genitourinary 
problems and any other symptomatology, 
including any psychiatric symptoms, 
related to the shell fragment wound.  The 
Board notes, however, that a urethral 
stricture is not for consideration as a 
residual of the shell fragment wound.   

All indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss 
all findings in terms of the diagnostic 
codes.  The pertinent rating criteria 
must be provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed 
readjudicate the veteran's claims.  If the claims remain 
denied, issue to the veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


